Exhibit 99.2 NEWS 93 West Main Street, Clinton, CT 06413 Connecticut Water Company asks to lower customer bills Also plans to delay next rate filing until 2010 Clinton, Connecticut, April 30, 2009 — The Connecticut Water Company (CWC) has filed an application with Connecticut’s Department of Public Utility Control (DPUC) for permission to reduce customers’ water bills for the last six months of 2009. CWC is a regulated public water utility with more than 88,000 customers, or about 300,000 people in the state of Connecticut, and is a subsidiary of Connecticut Water Service, Inc. (NASDAQ:CTWS). CWC is proposing to place a temporary credit on customer bills from July 1 to December 31, 2009, and delay its next rate case filing. According to Connecticut Water’s President and CEO, Eric W. Thornburg, the Company is sensitive to the challenges facing its customers and lowering customer bills is the right thing to do. Mr.
